In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00101-CV



         DANNY WAYNE MARTIN, Appellant

                            V.

         AMANDA JOANN PARRIS, Appellee



        On Appeal from the 102nd District Court
              Red River County, Texas
              Trial Court No. CV03126




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       Danny Wayne Martin, appellant, has filed a motion seeking to dismiss this appeal.

Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted. See TEX. R.

APP. P. 42.1(a)(1).

       We dismiss the appeal.




                                          Jack Carter
                                          Justice

Date Submitted:       December 9, 2013
Date Decided:         December 10, 2013




                                             2